Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 1, none of the prior art of record alone or in combination discloses or suggests an electronic display assembly comprising: 
a display element having a first plurality of sub-pixels of a first type and a second plurality of sub-pixels of a second type, wherein two adjacent sub-pixels of the first plurality of sub-pixel are separated by a sub-pixel distance; and 
a corrective element coupled to the display assembly, the corrective element having a plurality of stepped holes configured to diffuse light emitted by the first plurality of sub-pixels such that an apparent distance between the two adjacent sub-pixels of the first type, viewed at a viewing distance away from the electronic display assembly, is less than the sub-pixel distance, wherein a pitch between adjacent features of the corrective element less is than the sub-pixel distance and the pitch between adjacent features of the corrective element further satisfies the following equation: 
df = 3 λ D / dp, wherein df represents the pitch between adjacent features of the corrective element, λ represents a wavelength of light emitted by the first plurality of sub-pixels, D represents the viewing distance, and dp represents the sub-pixel distance.
Claim 15 recites similar limitations as in claim 1.  Claims 2-4, 7-14, 15, 16 and 18-20 depend from claim 1 or 15.  Accordingly, claims 1-4, 7-16 and 18-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625